DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Claims 1, 5 and 14 recite that the at least one transducer array  (as claimed in claims 1 and 5) or at least one electrode (as claimed in claim 14) generates  and alternating field  having a frequency range as claimed. However a transducer array and an electrodes are basically pieces of metal. It is unclear as to how a piece of metal generates an alternating electric field without any power source connected to the array or electrode. The dependent claims inherit the deficiency.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.







Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shoemaker, II (U.S. Patent Number: US 5974344, hereinafter "Shoemaker”- APPLICANT CITED).
Regarding claims 1 and 2, Shoemaker teaches a hydrogel (e.g. 16 Fig.1,2) comprising: a polymerized conductive hydrogel (e.g. 16 Fig.1,2, col. 2 lines 48, col. 3 lines 6-10) for application to a patient's skin and for placement between the patient's skin and at least one transducer array that generates an alternating electric field having a frequency in a range of from about 50 kHz to about 500 kHz, wherein the polymerized conductive hydrogel comprises a top surface and a bottom surface, further wherein the polymerized conductive hydrogel comprises at least one perforation (e.g. 34 Fig.1, 24 Fig.2) that is circular in shape (e.g. col. 3 lines 17-22) extending from the top surface to the bottom surface through the polymerized conductive hydrogel.  
 Regarding claim 3, Shoemaker teaches that the at least one perforation has a diameter of about 3.175 millimeters (e.g. col. 3 lines 17-22, Note: based on the originally filed specifications about 3.175 mm is interpreted as 3.175mm+/- 20% and therefore about 3 mm diameter falls within this range).  
Claim 5 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guintoli et al (U.S. Patent Application Publication Number: US 2003/0069627 A1, hereinafter "Guintoli”).
 Regarding claim 5, Guintoli teaches a hydrogel (e.g. 9, Fig.3, Fig. 4A-C, Fig. 5A-B), comprising: a polymerized conductive hydrogel (e.g. Abstract, [0042], 10, 14, 15 Figs. 4A-C, 17 Figs. 5A,B) for application to a patient's skin and for placement between the patient's skin and at least one transducer array that generates an alternating electric field having a frequency in a range of from about 50 kHz to about 500 kHz, wherein the polymerized conductive hydrogel comprises a top surface and a bottom surface, further wherein the polymerized conductive hydrogel comprises at least one protrusion extending from the bottom surface of the polymerized conductive hydrogel ( e.g. 10, 14, 15 Figs. 4A-C, 17 Figs. 5A,B, show that the hydrogel is in the form of spheres or dots or plugs and comprise protrusions as claimed).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shoemaker, II (U.S. Patent Number: US 5974344, hereinafter "Shoemaker”- APPLICANT CITED).
Regarding claim 4, Shoemaker teaches the invention as claimed except for the at least one perforation being hexagonal in shape. It would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the hydrogel as taught by Shoemaker with hexagonal perforations, because Applicant has not disclosed that the hexagonal shape of the perforations provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with circular perforations as taught by Shoemaker, because it provides the advantage of improved wood seepage away from the skin of the user and since it appears to be an arbitrary design consideration which fails to patentably distinguish over Shoemaker. Therefore, it would have been an obvious matter of design choice to modify Shoemaker to obtain the invention as specified in the claim.
Claims 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over Guintoli et al (U.S. Patent Application Publication Number: US 2003/0069627 A1, hereinafter "Guintoli”) in view of Keusch et al (U.S. Patent Number: US 5622168 hereinafter "Keusch”).
Regarding claims 6-10 and 12, Guintoli teaches the invention as claimed except for the hydrogel being sterile and the hydrogel is a polyacrylic acid gel, a povidone gel, or a cellulose gel and the hydrogel comprises at least one of chitosan, alginate, 
Keusch teaches a conductive hydrogel to be used in electrode assemblies (e.g. col. 1 lines 7-10) wherein the hydrogel is sterile, has a pH of about 7 (e.g.  col. 20 lines 18-23), comprises methylcellulose (i.e. carboxymethylcellulose, e.g. col. 9 lines 24 and polyethylene glycol (e.g. Col. 29 line 25- col. 30 line 25) and has a thickness of about 10 to 150 mils (e.g. Col. 11 lines 28-33). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the hydrogel as taught by Guintoli to have the properties as taught by Keusch as discussed above in order to provide the predictable results of improving shelf life, biocompatibility and prolonged use.

















Regarding claim 11, Guintoli teaches the invention as claimed except for the skin adhesion of the hydrogel being at least about 120 g/inch. Keusch teaches a conductive hydrogel to be used in electrode assemblies (e.g. col. 1 lines 7-10) wherein the hydrogel has an adhesion of 5g/cm to about 50g/cm (i.e. 12.7 g/in to about 127g/in, e.g. Col. 12 lines 25-32). Therefore it would have been obvious to a person having ordinary skill in In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ (Please see MPEP 2144.05).
Regarding claim 13, Guintoli teaches the invention as claimed except for the hydrogel having a shelf life of at least about six months.  Keusch teaches a conductive hydrogel to be used in electrode assemblies (e.g. col. 1 lines 7-10) wherein the hydrogel has a prolonged shelf- life due to slow dry-out (e.g. col. 5 lines 20-45, Table II). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the hydrogel as taught by Guintoli to have prolonged shelf life properties as taught by Keusch as discussed above in order to provide the predictable results of improving biocompatibility, prolonged use and improved conductivity.  Further it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the  hydrogel  as taught In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ (Please see MPEP 2144.05).


Claims 14, 15, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Palti et al (U.S. Patent Number: US 7565205 B2, hereinafter "Palti”) in view of Trutwig et al (U.S. Patent Application Publication Number: US 2018/0295708 A1, hereinafter "Trutwig”) and further in view of Shoemaker, II (U.S. Patent Number: US 5974344, hereinafter "Shoemaker”- APPLICANT CITED).
Regarding claims 14 and 19, Palti teaches a TTField-generating system (e.g. Figs. 5,7 10C’, 12C and 21), comprising: 
at least one insulated electrode (i.e. isolect or insulating conductor e.g. 230 Fig.21, col. 14, lines 2-3), the at least one electrode comprising 
at least one non-conducting layer (i.e. insulating), at least one conducting layer (i.e. conductor), and 
a high capacitance layer (i.e. dielectric layer) having a top surface and a bottom surface (e.g. Col. 14 lines 32-40, 310 Fig. 7, col. 15 lines 6-39 Fig. 21) 

at least one hydrogel (e.g. 270 Fig. 10C’, col. 16 lines 28-46, Fig. 21), the at least one hydrogel comprising a polymerized conductive gel having a top surface and a bottom surface, wherein the top surface of the hydrogel adheres to the bottom surface of the high capacitance layer and the bottom surface of the hydrogel adheres to a patient's skin.  
Palti does not specifically teach at least one opening is disposed between the top surface and the bottom surface of the high capacitance layer and also does not teach that the hydrogel is perforated so that at least one perforation that is circular in shape extending from the top surface to the bottom surface through the perforated hydrogel.
Trutwig teaches an electrode array comprising a dielectric layer (e.g. 2 Fig. 1 which is considered to be a high capacitance layer) which comprises at least one opening (e.g. 12 Fig1, [0032]-[0033]) disposed between the top surface and the bottom surface of the dielectric layer. Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the dielectric layer of Palti to include at least one opening as taught by Trutwig in order to provide the predictable results of improving the treatment of the tissue.
 Further Shoemaker teaches an electrode device with a hydrogel layer (e.g. 16 Fig.1,2, col. 2 lines 48, col. 3 lines 6-10) comprising at least one perforation (e.g. 34 Fig.1, 24 Fig.2) that is circular in shape (e.g. col. 3 lines 17-22) and extending from the top surface to the bottom surface through the perforated hydrogel. Therefore it would 





















Regarding claim 15, Palti in view of Trutwig and Shoemaker teaches the invention as claimed and Palti further teaches that the TTField-generating system is integrated into a transducer array (e.g. Figs. 7,21, 27A-C).  
Regarding claim 20, Palti in view of Trutwig and Shoemaker teaches the invention as claimed except for the at least one perforation being hexagonal in shape. It would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the hydrogel as taught by Palti in view of Trutwig and Shoemaker with hexagonal perforations, because Applicant has not disclosed that the hexagonal shape of the perforations provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with circular perforations as taught by Palti in view of Trutwig and Shoemaker, because it provides the advantage of improved wood seepage away from the skin of the user and since it appears to be an arbitrary design consideration which fails to patentably distinguish over Palti in view of Trutwig and Shoemaker. Therefore, it would have been an obvious matter of design choice to modify Palti in view of Trutwig and Shoemaker to obtain the invention as specified in the claim.


Claims 17, 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Palti et al (U.S. Patent Number: US 7565205 B2, hereinafter "Palti”) in view of Trutwig et al (U.S. Patent Application Publication Number: US 2018/0295708 A1, hereinafter "Trutwig”) and Shoemaker, II (U.S. Patent Number: US 5974344, hereinafter "Shoemaker”- APPLICANT CITED) and further in view of in view of Keusch et al (U.S. Patent Number: US 5622168 hereinafter "Keusch”).
Regarding claims 17 and 18, Palti in view of Trutwig and Shoemaker teaches the invention as claimed except for the perforated hydrogel having a pH in a range of from about 6.5 to about 7.5. and the at least one perforated hydrogel is sterile.  Keusch teaches a conductive hydrogel to be used in electrode assemblies (e.g. col. 1 lines 7-10) wherein the hydrogel is sterile, has a pH of about 7 (e.g.  col. 20 lines 18-23). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the hydrogel as taught by Guintoli to have the properties as taught by Keusch as discussed above in order to provide the predictable results of improving shelf life, biocompatibility and prolonged use.
Regarding claim 21, Palti in view of Trutwig and Shoemaker teaches the invention as claimed except for the skin adhesion of the hydrogel being at least about 120 g/inch.  
Keusch teaches a conductive hydrogel to be used in electrode assemblies (e.g. col. 1 lines 7-10) wherein the hydrogel has an adhesion of 5g/cm to about 50g/cm (i.e. 12.7 g/in to about 127g/in, e.g. Col. 12 lines 25-32). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the hydrogel as taught by Palti in view of Trutwig and Shoemaker to In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ (Please see MPEP 2144.05).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALLIKA DIPAYAN FAIRCHILD whose telephone number is (571)270-7043. The examiner can normally be reached Monday- Friday 8 am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792